DETAILED ACTION
This final Office action is in response to the claims filed on October 6, 2022.
Status of claims: claims 10-20 are cancelled; claims 1-9 and 21-31 are hereby examined below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 5 and 6 – “being” is unnecessary and should be deleted
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21, line 2 – “ingress/egress” is unclear. It is unclear what is meant by “/.”  Does the applicant mean “ingress and egress” or “ingress or egress” or both? Does the applicant have support for each or both?  Clarification required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated US 3118169 to Foltz.
Foltz discloses a guide assembly comprising: 
	a bracket 22 sized to be fastened to a shower door opening, the bracket having a first lengthwise retainer 34 extending in a lengthwise direction; and (see FIGS. 1-4 and 7)
	a guide 24,26 with a second lengthwise retainer 24 extending in a lengthwise direction, the second lengthwise retainer being sized to be installed to the first lengthwise retainer by lengthwise translation, and the second lengthwise retainer being sized to be retained by the first lengthwise retainer of the bracket, the guide having at least one channel formed therein and sized to receive a shower door pane within the channel for translation of the shower door pane relative to the guide. (claim 1)
	Foltz further discloses wherein at least one mounting aperture (see annotated figure below) is formed through the bracket, sized to receive a fastener to fasten the bracket to a sill of the shower door opening; and wherein the guide conceals the at least one mounting aperture. (claim 2)


[AltContent: textbox (Mounting aperture)][AltContent: arrow]
    PNG
    media_image1.png
    191
    240
    media_image1.png
    Greyscale

	Foltz further discloses wherein the guide further comprises a pair of lengthwise projections 64 extending away from the bracket with the channel formed therein. (claim 7)
	Foltz further discloses wherein the pair of lengthwise projections each comprise an external surface spaced apart from the bracket and angled to direct water. (claim 8)
	Foltz further discloses wherein the second lengthwise retainer locks the guide in a vertical direction relative to the bracket, and in an ingress/egress direction of the shower door opening. (claim 21)

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3132371 to Enos et al. (hereinafter “Enos”).
Enos discloses a guide assembly comprising: 
	a bracket 22 sized to be fastened to a shower door opening, the bracket having a first lengthwise retainer 44 extending in a lengthwise direction; and (see FIGS. 1-3)
	a guide 16 with a second lengthwise retainer 18 extending in the lengthwise direction, the second lengthwise retainer being sized to be installed to the first lengthwise retainer by lengthwise translation, and the second lengthwise retainer being sized to be retained by the first lengthwise retainer of the bracket, the guide having at least one channel formed therein and sized to receive a shower door pane within the channel for translation of the shower door pane relative to the guide. (claim 1)
	Enos further discloses a pair of side plates 20, each sized to be fastened to an end of the guide or the bracket to limit translation of the guide relative to the bracket. (claim 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Foltz, as applied to claims 1, 2, 7, 8, and 21 above.
Although Foltz fails to disclose that the at least one mounting aperture is countersunk to receive a head of the fastener, it would have been an obvious matter of design choice to make aperture in Foltz countersunk or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Enos, as applied to claims 1 and 3 above.
Although Enos fails to disclose that each of the pair of side plates has a height that is greater than a height of the guide, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Enos such that the side plates are of a height greater than of the guide for aesthetic reasons, for further assisting with guiding of the sliding door as well as since absent any showing of unexpected results, a change in size is generally recognized as being within the level of ordinary skill in the art. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and In re Dailey et al., 149 USPQ 47.  (see MPEP 2144.04)  (claim 25)

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0145039 to Shehoski in view of Foltz.
Shehoski discloses a shower door opening as well as at least one shower door, but fails to disclose a guide assembly.
Foltz teaches of a guide assembly comprising: 
	a bracket 22 sized to be fastened to a shower door opening, the bracket having a first lengthwise retainer 34 extending in a lengthwise direction; and (see FIGS. 1-4 and 7)
	a guide 24,26 with a second lengthwise retainer 24 extending in the lengthwise direction, the second lengthwise retainer being sized to be installed to the first lengthwise retainer by lengthwise translation, and the second lengthwise retainer being sized to be retained by the first lengthwise retainer of the bracket, the guide having at least one channel formed therein and sized to receive a shower door pane within the channel for translation of the shower door pane relative to the guide.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a guide assembly with Shehoski, as taught by Foltz, in order to assist with guiding of the at least one sliding shower door. (claim 1)

Claims 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shehoski in view of Foltz, as applied above.
Shehoski, as applied above, further discloses a shower door assembly (see FIG. 1) comprising: 
a track 20 sized to extend across a shower door opening; 
a shower door pane 26 sized to cooperate with the track for translation relative to the track, wherein the shower door pane has a range of clearance relative to the track for installation and disassembly of the shower door pane relative to the track; (see FGI. 2 – note elements which engage the pane and track allow for a range of clearance between the pane and track.) and the guide assembly of claim 1.
Shehoski fails to disclose wherein a depth of the channel exceeds the range of clearance of the shower door pane relative to the track. On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included a depth of the channel that exceeds the range of clearance of the shower door pane relative to the track since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges constitutes mere design choice and involves only routine skill in the art. (claim 9)
Shehoski, as applied above, further discloses wherein the shower door pane has a range of vertical clearance relative to the track for installation and disassembly of the shower door pane relative to the track; and wherein the depth of the channel exceeds the vertical range of the clearance of the shower door pane relative to the track. (claim 31)




Allowable Subject Matter
Claims 4-6, 23-24, and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive. 
On pages 7 and 9 of the applicant’s response filed October 6, 2022, the applicant contends, regarding claim 1, that “the central post 24 of Foltz is not ‘sized to be installed to’ the aperture 34 of Foltz ‘by lengthwise translation.” The examiner respectfully disagrees.
The Foltz second lengthwise retainer 24 can move lengthwise, then pushed downward to the first lengthwise retainer 34; thus reading on claim 1.
Additionally, it should be noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (See MPEP 2113 – Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps). 
On page 7 of the applicant’s response filed October 6, 2022, the applicant contends that the Foltz slots 46 “are not ‘sized to receive a fastener to fasten the bracket to a sill of the shower door opening,” as recited in claim 2.  The examiner disagrees. See rejection above.
On page 8 of the applicant’s response filed October 6, 2022, the applicant contends, regarding claim 1, that the Enos fails to disclose “the second lengthwise retainer being sized to be installed to the first lengthwise retainer by lengthwise translation,” as recited in claim 1.  The examiner disagrees for at least the reasons outlined above in response to the arguments against the Foltz reference and claim 1. Please see above.
On page 9 of the applicant’s response filed October 6, 2022, the applicant contends that the Enos side plates 20 are not “sized to be fastened to an end of the guide or the bracket to limit translation of the guide relative to the bracket.”  The examiner respectfully disagrees.  The side plates are in fact fastened to the bracket via at least the 40 and 42 as well as via fasteners 24. See FIGS. 1-3 of Enos. And when fastened, the side plates “limit translation of the guide relative to the bracket,” as recited.
On page 10 of the applicant’s response filed October 6, 2022, the applicant contends the following:

    PNG
    media_image2.png
    197
    652
    media_image2.png
    Greyscale

The examiner respectfully disagrees.  First, the applicant states, without support, that “the general conditions of the claim are not provided by the combination of references.”  And second, motivation to combine the teachings of Foltz with Shehoski are provided with the rejection of claim 1, repeated here: it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a guide assembly with Shehoski, as taught by Foltz, in order to assist with guiding of the at least one sliding shower door.
Third, an implicit motivation to combine exists… when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient as well as to assist with guiding of a sliding door.
Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical, it has been held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.  Dystar Textilfarben GmBH & Co. Dutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634